Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 3/13/22 has been entered. Claims 1-2 and 4-15 remain pending in the application. Application’s amendments to the Drawings, Specification, and Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 12/13/21. 

Response to Arguments
Applicant's arguments filed 3/13/22 have been fully considered but they are not persuasive.
Applicant asserts the outer end of the diffuser outlet is placed within the left-right width of the front panel.
Examiner asserts the front panel which houses 297 and 296 as shown in Figure 5 extends from side wall to sidewall in which the diffuser 19 is contained. It can also be seen in Figures 4 and 5 that additional structure (side panels, 281 and 282 unlabeled in Figure 4) is placed on the outside of the diffuser 19 which is also contained within the left right width direction of the front panel because all this structure is interior to the left right width direction of the panel as exhibited by structure 28 being contained within structure that houses 297 and 296. It is further noted that in Applicants Specification that the front panel has sidewalls and this is also noted in dependent claim 11. Providing diffuser 19 interior to the structure that houses 297 and 296 as shown in Figures 4 and 5 provides this definition of a front panel.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. PGPUB 20160169541 to Lu (Lu).
Regarding claim 1, Lu teaches a cabinet forming an internal space (20, Figure 3), wherein the cabinet includes an inlet through which indoor air is introduced into the internal space (285, 288, Figure 5) and an outlet through which air in the internal space is discharged to an indoor space (286, 288, Figure 5); a fan assembly disposed in the internal space and discharging air (31, Figure 5), suctioned through the inlet, to the outlet; a grill disposed at the outlet to guide discharged air discharged by the fan assembly (288, Figure 5); a front panel disposed at a front of the cabinet assembly (panel that houses 297 and 296, Figure 5); a humidified air generator disposed in the cabinet to evaporate water stored therein and generate humidified air (10, Figure 5); and a diffuser coupled to the humidified air generator (19, Figure 6), to receive the humidified air and discharge the humidified air, wherein the diffuser includes a diffuser outlet through which the humidified air is discharged (outlet shown in Figure 6), and wherein the diffuser outlet is placed between the front panel and the grill with respect to a front-rear direction (shown in Figure 6), wherein an outer end of the diffuser outlet is placed within a left-right width of the front panel (shown in Figures 5 and 6).
Regarding claim 2, Lu teaches wherein the front panel and the diffuser outlet are spaced apart in the front-rear direction (shown in Figure 6).
Regarding claim 15, Lu teaches wherein the front panel further comprises: a front panel body forming a front surface of the front panel (panel that houses 297 and 296, Figure 5); and a front panel side that extends rearwards from an edge of the front panel body in a lateral direction of the front panel body forming a lateral surface of the front panel body (sides shown in Figures 5 and 6), wherein an outer end of the diffuser outlet is placed further rearwards than a rear end of the front panel side (shown in Figure 6), and the outer end of the diffuser outlet is placed further inwards than an outer surface of the front panel side (shown in Figures 5 and 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 6, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of U.S. PGPUB 20170191692 to Hwang (Hwang).
Regarding claim 5, Lu teaches wherein the grill includes guides a discharge direction of air (shown in Figure 5 and 6), and wherein the diffuser and the grill are placed such that a discharge direction of the humidified air discharged from the diffuser outlet and an inclination direction of the guide cross (shown in Figure 6).
Lu is silent on wherein the grill includes vanes.
Hwang teaches wherein the grill includes vanes (43, 53, 55, 45, Figures 1-8). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Lu with the teachings of Hwang to provide wherein the grill includes vanes. Doing so would allow the direction and overall flow of the gas to be controlled.
Regarding claim 6, Lu teaches wherein the diffuser further comprises: a front diffuser housing plate that forms a front surface of the diffuser; and a rear diffuser housing plate that forms a rear surface of the diffuser, wherein the diffuser outlet is formed between an outer end of the front diffuser housing plate and an outer end of the rear diffuser housing plate (shown in Figure 6 with vertical outlet).
Regarding claim 10, Lu teaches wherein an outer end of a frontmost hole among the plurality of holesis placed between an outer end of the front diffuser housing plate and an outer end of the rear diffuser housing plate with respect to a left-right direction that is a widthwise direction of the front panel (shown in Figures 5 and 6).
Lu is silent on the grill including vanes.
Hwang teaches wherein the grill includes vanes (43, 53, 55, 45, Figures 1-8). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Lu with the teachings of Hwang to provide wherein the grill includes vanes. Doing so would allow the direction and overall flow of the gas to be controlled.

Claims 7-9 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Hwang and U.S. PGPUB 20160249124 to Staniforth et al. (Staniforth).
Regarding claim 7, Lu teaches wherein, the front diffuser housing plate and the front surface of the front panel form a second contained angle (front surface of 19 and front panel as previously disclosed) , the rear diffuser housing plate and the front surface of the front panel form a third contained angle (back surface of 19 and front panel as previously disclosed).
Lu is silent on wherein a plurality of vanes are placed in the front-rear direction, wherein a front surface of the front panel and an inclination direction of the plurality of vanes form a first contained angle, the front diffuser housing plate and the front surface of the front panel form a second contained angle, the rear diffuser housing plate and the front surface of the front panel form a third contained angle, and wherein the third contained angle is greater than the second contained angle and is smaller than the first contained angle.
Staniforth teaches wherein, the front diffuser housing plate and the front surface of the front panel form a second contained angle (angle of 38, Figure 5b and vertical surface from Lu), the rear diffuser housing plate and the front surface of the front panel form a third contained angle (angle of 36, Figure 5b and vertical surface of Lu), and wherein the third contained angle is greater than the second contained angle (shown in Figure 5b when combined with Lu). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Lu with the teachings of Staniforth to provide wherein, the front diffuser housing plate and the front surface of the front panel form a second contained angle, the rear diffuser housing plate and the front surface of the front panel form a third contained angle, and wherein the third contained angle is greater than the second contained angle. Doing so would allow the size of adjacent flowpaths to be sized as desired and provide a compact device.
Hwang teaches wherein the grill includes vanes (43, 53, 55, 45, Figures 1-8). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Lu with the teachings of Hwang to provide wherein the grill includes vanes. Doing so would allow the direction and overall flow of the gas to be controlled.
After Lu, Hwang, and Staniforth are combined a coordinate system can be selected where the third contained angle is greater than the second contained angle and is smaller than the first contained angle as Applicant has not confined this to a specific coordinate system. As along as the orientation of the vanes are different than the front na back surfaces of the diffuser housing plate this would be true and Hwang teaches vanes in different orientations.
Regarding claim 8, Lu teaches wherein the fan assembly further comprises: a hub; a rotating shaft coupled at a center of the hub; a shroud spaced apart from a rear of the hub and including an inlet into which air is suctioned at a central portion thereof; and a fan comprising a plurality of blades placed between the hub and the shroud (31, Figures 1-6 either shows or would have all these features as these are basic features of a fan), wherein a direction faced by an outer circumferential end of the shroud and a front surface of the front panel form a fourth contained angle smaller than the first contained angle (a coordinate system can be selected that would meet this requirement and it is noted there are a number of directions of the shroud that can be selected to meet these requirements).
Regarding claim 9, the modified device of Lu teaches wherein the diffuser outlet and the plurality of vanes are placed within a space between a first virtual line extended in a direction faced by an outer circumferential end of the hub and a second virtual line extended in a direction faced by the outer circumferential end of the shroud (shown in Figures 5 and 6).
Regarding claim 11, Lu teaches wherein the front panel further comprises: a front panel body forming a front surface of the front panel; and a front panel side that extends rearwards from an edge of the front panel body in a lateral direction of the front panel body forming a lateral surface of the front panel (panel that houses 297 and 296 with features and sides as shown in Figures 5 and 6), 
Regarding claim 12, Lu is silent on wherein a front-rear distance between an end at a front of the protrusion and a rear end of the front panel side is at least 2 mm.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a front-rear distance between an end at a front of the protrusion and a rear end of the front panel side is at least 2 mm, since such a modification would be a result of changing the size of the device and doing so would result in different scale but no change in performance.  (In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976)).
Regarding claim 13, Lu is silent on wherein a total of the front-rear distance between the end at the front of the protrusion and the rear end of the front panel side, and the front-rear length of the protrusion is between 5 and 10 mm, inclusive
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a total of the front-rear distance between the end at the front of the protrusion and the rear end of the front panel side, and the front-rear length of the protrusion is between 5 and 10 mm, inclusive, since such a modification would be a result of changing the size of the device and doing so would result in different scale but no change in performance.  (In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976)).
Regarding claim 14, Lu teaches wherein the protrusion of the diffuser outlet is placed further inwards than an outer surface of the front panel side (shown in Figure 6).
Lu is silent on wherein the diffuser further includes a protrusion that protrudes forwards from the outer end of the front diffuser housing plate.
Staniforth teaches wherein the diffuser further includes a protrusion that protrudes forwards from the outer end of the front diffuser housing plate (Figure 5b shows at least one protrusion). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Lu with the teachings of Staniforth to provide wherein the diffuser further includes a protrusion that protrudes forwards from the outer end of the front diffuser housing plate. Doing so would allow the size of adjacent flowpaths to be sized as desired and provide a compact device. 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of U.S. Patent 5664730 to Vallieres et al. (Vallieres)
Regarding claim 4, Lu teaches wherein an outer end of the diffuser outlet is placed within a left-right width of the front panel (shown in Figures 5 and 6).
Lu is silent on wherein the front panel is made of a metallic material.
Vallieres teaches wherein the front panel is made of a metallic material. It would have been obvious to one of ordinary skill in the art to have modified the teachings of Lu with the teachings of Vallieres to provide wherein the front panel is made of a metallic material. Doing so would reduce the cost to manufacture the device and be a simple design choice for aesthetics.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S ANDERSON II whose telephone number is (571)272-2055. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 574-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762